Citation Nr: 1507089	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  11-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1992.  His awards include a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left leg disability.

The Board notes that a December 2008 RO decision treated the instant claim as one that required new and material evidence to reopen.  However, the July 2007 and November 2007 RO decisions that denied entitlement to service connection for a left leg disability were not final, as the Veteran essentially expressed disagreement with both the July 2007 and November 2007 RO decisions, and additional evidence was obtained within one year of those decisions.  Consequently, the Veteran's claim has been pending since January 31, 2007 (the date of his original claim).  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

In May 2011 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2013, the Board remanded the current issue for further evidentiary development.  In August 2014, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in September 2014.  The Veteran was provided with a copy of the VHA opinion in November 2014, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903; responses were received from the Veteran and his accredited representative in December 2014.  The case has now been returned to the Board for further appellate action.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran suffers from a current left ankle disability.

2.  The Veteran's current left knee disabilities and symptoms of left calf pain and cramping are not due to his period of service, including an in-service motorcycle accident, nor did arthritis of the left knee manifest to a compensable degree within one year following service discharge.


CONCLUSION OF LAW

The criteria for establishing service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided compliant VCAA notice in April 2007, prior to the initial adjudication of the claim decided herein. 

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, lay statements, VA examination reports, and a VHA opinion.  The Veteran has not alerted VA to any records that are missing with respect to this issue.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street).  

The Veteran also provided relevant testimony during a May 2011 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal and asked the Veteran specific questions directed at identifying whether he met the criteria for establishing service connection.  Moreover, the Veteran testified as to relevant information necessary to decide the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that the Veteran is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

Lastly, there has been substantial compliance with the Board's August 2013 remand directives, as the AOJ asked the Veteran to identify any post-service treatment records, provided an additional VA examination, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

The Board has reviewed all the evidence in the Veteran's paper and electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including arthritis, such disease may be presumed to have been incurred in service if it becomes manifest to a compensable degree within one year following separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that he has a current left leg disability that is related to service.  Specifically, he has asserted that he crushed his left calf muscle and tore ligaments or tendons in his left ankle and left knee in an in-service motorcycle accident, and that, as a result, he currently experiences pain and cramping in his left lower extremity.

The Veteran's November 1988 entrance medical examination report and the accompanying medical history report do not document any left leg conditions.  In July 1989, he presented for treatment with a two week history of left knee popping and pain when running.  Physical examination revealed no abnormalities, but the clinician noted possible mild runner's knee.  The following month, the Veteran presented with left knee pain of a four-day duration.  He stated that when he was thirteen he was told he had Osgood-Schlatter disease and was told that he should stop playing sports.  He stated the condition improved after he did so.  Upon physical examination, the clinician noted a very little deformity under the Veteran's patella, but no pain on palpation, and full range of motion.  He reported a normal examination, and instructed the Veteran to return if his pain increased.

On June 24, 1990, the Veteran was admitted to an Army hospital with left calf pain after a motorcycle accident.  Physical examination revealed swelling, tightness, and tenderness of the left calf.  Full strength, normal sensation, and full range of motion in the left knee and ankle were noted.  X-ray imaging was within normal limits.  The clinician diagnosed the Veteran with a severe left calf contusion, and he was admitted for treatment consisting of a splint, ice, Ace bandaging, and elevation of the leg.  The Veteran was noted to be improved and in good condition upon discharge on July 2.  In August 1990, the Veteran presented with a one day history of a sore left leg.  He reported the previous motorcycle accident, and also noted that he had done "a lot of walking" the day before his current pain began.  The clinician diagnosed the Veteran with a sore muscle due to use.  

In December 1990, the Veteran reported left knee pain, describing a one-day history of pain after suddenly moving the knee to stand up.  Several days later he described a one day history of left knee pain after hitting his knee on a chair.  He told the examining clinician that he had an outgrowth on his knee and Osgood-Schlatter disease.  The clinician diagnosed the Veteran with a bruised knee, and noted sequelae of Osgood-Schlatter disease.  A week later, the Veteran presented with left knee pain after a 25 mile road march.  A tender tibial tubercle was noted, and the clinician assessed sequelae of Osgood-Schlatter.  In January 1991, the Veteran continued to complain of left knee pain and tenderness and told the treating clinician he had Osgood-Schlatter disease.  The clinician assessed possible Osgood-Schlatter disease.  The Veteran received a periodic physical examination in May 1991, at which time no lower extremity abnormalities were noted.  In June 1991, the Veteran presented for treatment and reported that he had fallen and hit his left knee on a root or rock approximately one hour prior.  The clinician diagnosed him with a left knee contusion.  McMurray and Lachman tests were negative.  He was prescribed aspirin and instructed to return to duty.  In October 1991, the Veteran again reported left knee pain, after what the treating clinician described as "vigorous" physical training that included weight lifting, leg extensions, and squats.  Physical examination revealed tenderness to palpation over the infrapatellar bursa and tibial tubercle.  Drawer and McMurray tests were negative.  The clinician diagnosed the Veteran with infrapatellar bursitis.  A December 1991 notation in the Veteran's STRs indicates he waived a separation examination.  

Post-service, the Veteran was afforded a VA examination in September 2007 in connection with this claim, at which time he reported experiencing "Charley horse"-type pain in his left leg more frequently than in his right.  He stated that the pain lasted for approximately 10 minutes and extended from his knee to his ankle.  The examiner noted that the Veteran's calves were equal in circumference, and that radiographs of the left leg were normal.  He characterized the Veteran's left leg condition as "status post contusion left calf without demonstrated abnormality at this time."

He was afforded a second VA examination in August 2008, at which time he described the motorcycle accident during which he incurred a calf contusion.  The examiner noted that the Veteran did not report current muscle pain in the left leg or pain in the neighboring joints.  He found no deformation or pain on palpation, or any muscle defect from the contusion to the Veteran's left calf.  X-ray imaging of the left tibia, fibula, ankle, and knee was unremarkable.  The examiner diagnosed the Veteran with a contusion of the left lower leg.

During his May 2011 Board hearing, the Veteran described aching pain in his left leg during daily activities, and cramps at night that woke him up.  He testified that he was a truck driver, and that pushing in the clutch to stop and go, as well as walking, standing, kneeling, and bending over in the normal course of his job made his leg hurt.  He stated he took ibuprofen to alleviate the pain.  The Veteran related his current pain to his in-service motorcycle accident, stating that he was told his calf muscle was smashed and that he had pulled tendons behind his kneecap and in his ankle.  He stated he could not walk after the accident, which was why he was admitted to the hospital.  He indicated that he has experienced muscle cramps and aches since service, and that it hurts to put weight on his left leg.

The Veteran was afforded a third VA examination in September 2013, at which time he described moderate left knee pain that began in the mid-1990s and has slowly progressed.  He described difficulty walking, squatting, managing the clutch of his motor vehicle, and lifting heavy loads, and stated that he was unable to run.  He denied nocturnal pain or paresthesias.  The Veteran also indicated that his left knee symptomatology had become significantly worse in the past two years, and now included occasional episodes of giving way and post-exertional swelling.  He stated that his primary care physician prescribed over-the-counter pain medication such as Motrin.  An MRI study revealed mild osteoarthritis and possible meniscus tears, but no evidence of ligament tears in the left knee.  X-ray imaging of the tibia and fibula revealed no fracture or dislocation, but showed prominence of the tibial tuberosity with mild soft tissue swelling, which the radiologist noted was sometimes associated with Osgood-Schlatter disease.  X-ray imaging of the left ankle was negative.  The examiner diagnosed the Veteran with a medial meniscus tear and a chronic sprain of the left knee.  The examiner opined that the Veteran's current left leg disabilities were not related to service, but did not address the direct trauma to the Veteran's knee during service in providing that opinion.

In August 2014, the Board requested a Veterans Health Administration (VHA) opinion that addressed all of the Veteran's in-service injuries in determining whether his currently diagnosed conditions were related to service.  In September 2014, the orthopedic surgeon who issued the VHA opinion stated that, after reviewing the Veteran's entire claims file, he concurred with the September 2013 examiner's finding that the Veteran's ongoing left knee and calf complaints were not related to service.  He acknowledged that the Veteran had medical care for both his left calf and his left knee during service.  However, he stated that the injuries described in the active duty medical record were trivial and would not have led to long term sequelae.  He also noted that the Veteran worked as a truck driver operating a vehicle with a manual transmission after service for almost two decades.

Following a review of the record, the Board finds that service connection for a left leg disability is not warranted.

At the outset, the Board finds that the preponderance of the evidence fails to show that the Veteran currently has a left ankle disability.  To the extent the Veteran has asserted current left ankle pain, mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As the probative and persuasive evidence fails to demonstrate that the Veteran currently has a left ankle disability, service connection cannot be established on that basis.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board turns, therefore, to the Veteran's currently diagnosed left knee sprain and medial meniscus tear, and to his assertion that he experiences residuals of his in-service severe calf contusion in the form of lower leg pain and cramping.  The Board acknowledges the Veteran's assertion that he has experienced left knee pain and left calf pain and cramping since service.  The Board also acknowledges that the Veteran is competent to report about events and symptoms he has experienced.  However, the etiology of his current disabilities and symptoms is not subject to lay observation or assertion, and falls outside the realm of common knowledge of a lay person.  The diagnoses of knee sprain and meniscus tear are based on clinical findings, to include radiological studies, and are medical in nature.  Similarly, determining whether leg cramping and pain are residuals of an in-service calf injury requires medical expertise.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little, if any, probative value when offered to establish a causal connection between his current left leg conditions and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the Veteran experienced in service are in any way related to a currently diagnosed left leg disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his currently diagnosed disabilities is not competent evidence to create the requisite nexus, and the Board finds the medical evidence of record, specifically the September 2014 VHA opinion, more probative on that issue.

The Board acknowledges that the Veteran and his representative have argued that the negative September 2013 VA examination and September 2014 VHA opinions are inadequate and cannot be relied upon as bases for denial of the Veteran's claim.  Specifically, they have argued that the September 2013 examiner did not consider the Veteran's in-service injuries or his testimony, and that an adequate rationale for that opinion was not provided.  Regarding the VHA opinion, the Veteran argued, in December 2014 correspondence, that a medical professional who has not examined him or spoken with him could not provide an honest, accurate evaluation of his case, and has pointed to the discussion of his post-service commercial truck-driving career as proof of the opinion's inaccuracy.  He stated he has driven commercial trucks with automatic transmissions for years and that, regardless, trucks with manual transmissions only require operation of the clutch when stopping and starting.  The Veteran's representative has argued that the orthopedic surgeon who issued the VHA opinion, although qualified to issue such an opinion, was biased due to his affiliation with a VA hospital, and that the opinion he issued in response to the Board's request was "elementary," also referencing the discussion of the Veteran operating a vehicle with a clutch for nearly 20 years.  Finally, both the Veteran and his representative have asserted that the VHA opinion was deceptively represented as an independent medical opinion.

Although the Board does not find the current diagnostic findings of the September 2013 VA examiner inadequate, as they were based on the Veteran's reported current symptoms, a physical examination, and appropriate diagnostic tests, it agrees that the examiner's etiological opinion did not consider the Veteran's in-service left leg injuries.  Indeed, the Board requested a VHA opinion in order to address the questions the September 2013 opinion left unanswered.  However, the Board disagrees with the Veteran and his representative's characterization of the VHA opinion as biased and elementary.  The Veteran and his representative have provided no specific evidence of bias in the content of the September 2014 VHA opinion, other than the assertion that the surgeon made an unfounded assumption that the Veteran drove a commercial truck with a manual transmission after service.  However, the Veteran characterized his commercial truck as manual during his September 2013 VA examination and also specifically testified during his Board hearing to having pain when he pushed the clutch to stop and start his truck.  Turning to the assertion that the labeling of the VHA opinion was deceptive, the Board notes that neither the cover letter sent to the Veteran prior to obtention of the opinion nor the cover letter sent with the opinion itself states that it was "outside" or "independent."  The only time the term "outside" was used was in the return address at the bottom of the accompanying medical opinion response form.  The Board also notes that the Veteran was clearly notified in August 2014 that the Board was seeking an opinion from a "medical expert," and that he was provided with a copy of that opinion identical to the one received by the Board.  Most importantly, there is no reason to question the integrity of the VA medical expert opinion or suggest that the opinion rendered is biased against the Veteran.

Turning to the issue of the adequacy of the September 2014 VHA opinion, it was provided by an orthopedic surgeon, was based on a thorough review of the claims file, considered the Veteran's documented in-service left leg complaints and diagnoses, including specific instances of treatment during which sequelae of Osgood-Schlatter disease, left calf contusion, left knee contusion, and infrapatellar bursitis were discussed, and was supported by sound rationale; namely, that the Veteran's in-service left knee and calf injuries were not the type to lead to long term sequelae.  Accordingly, the Board finds that the opinion is adequate and is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  No contrary medical opinions are of record.

With regard to the Veteran's statements describing the course of his claimed disability, the Board finds that various inconsistencies in the record call into question their credibility.  For example, the Veteran stated in his initial claim and during his hearing that he tore tendons or ligaments in his left knee and ankle in the in-service motorcycle accident.  However, the medical evidence from that incident documents a severe calf contusion, only, and normal range of motion in the ankle and knee.  Left knee instability was not documented in the Veteran's STRs and, although he subsequently sought treatment for knee complaints in service, the Veteran did not report being diagnosed with prior tendon or ligament injuries to any clinicians.  Regarding his assertion of ongoing calf pain and cramping after his motorcycle accident, the Board notes that the Veteran did not seek further in-service treatment for left calf complaints after August 1990, approximately one month after the accident, in spite of seeking medical treatment for various other conditions after that time.  After service, the Veteran specifically denied joint pain in his left leg during his 2008 VA examination and, until his September 2013 VA examination, his descriptions of the nature of the pain he had experienced since service, both in correspondence and during treatment, primarily focused on cramping and aching in his calf after use and on the "Charley horse" pain he experienced at night, rather than on knee pain or other joint symptoms.  Additionally, although the Veteran has implied throughout his claim that he has not sought post-service medical treatment for his left leg symptoms, and has not identified any care providers, he indicated during his 2013 VA examination that a primary care physician instructed him to take over-the-counter pain medication for his knee.  Based on the foregoing, the Board finds that the Veteran's assertions as to the onset and nature of his current left leg symptoms are less persuasive than the medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

As a final matter, the Board notes that mild osteoarthritis has been identified in the Veteran's left knee.  However, there is no evidence of record indicating that the osteoarthritis manifested within one year following his discharge from service, such that it may be presumed to have been incurred in service.  Indeed, the first diagnosis of arthritis is dated September 2013.

In summary, arthritis of the left knee was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current left knee disabilities and his symptoms of left calf pain and cramping are related to service, including an in-service motorcycle accident that caused a severe calf contusion.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a left leg disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


